DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Election/Restrictions
Applicant's election without traverse of Species I: Figure 1B in the reply filed on 06/17/2022 is acknowledged.  
Claims 7-16 are however drawn to non-elected species and are therefore withdrawn from consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0196475 A1 to Bao et al. (hereinafter "Bao") in view of U.S. Patent Application Publication 2013/0328051 A1 to Franklin et al. (hereinafter "Franklin").
Regarding Claim 1, Bao teaches a display panel, comprising: a first region, which includes a curved edge, when viewed in a plan view (Figs. 4-8; Para. 128-132 of Bao; first slot 103 includes a notch 1031 with an opening defined at the first edge 108… notches 1031 may also be concaved at any two of the top edge 104, the bottom edge 105, the left edge 106, and the right edge 107); and a second region, which includes a rectilinear edge, when viewed in a plan view, and is adjacent to the first region (Figs. 4-8; Para. 128-132 of Bao; first slot 103 includes a notch 1031 with an opening defined at the first edge 108… notches 1031 may also be concaved at any two of the top edge 104, the bottom edge 105, the left edge 106, and the right edge 107

    PNG
    media_image1.png
    563
    337
    media_image1.png
    Greyscale
).
Bao does not explicitly disclose that when viewed in a sectional view, a side surface of the first region comprises a center region having a rectilinear line, and when viewed in a sectional view, a side surface of the second region comprises a center region having a curved line.
However, Franklin teaches that when viewed in a sectional view, a side surface of a first region comprises a center region having a rectilinear line (Figs. 19-20; Para. 66-69 of Franklin; notch 48 may pass through any suitable number of layers in display 14

    PNG
    media_image2.png
    260
    441
    media_image2.png
    Greyscale
), and when viewed in a sectional view, a side surface of a second region comprises a center region having a curved line (Figs. 19-20; Para. 66-69 of Franklin; notch 48 may pass through any suitable number of layers in display 14

    PNG
    media_image3.png
    271
    441
    media_image3.png
    Greyscale
).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that when viewed in a sectional view, a side surface of the first region comprises a center region having a rectilinear line, and when viewed in a sectional view, a side surface of the second region comprises a center region having a curved line using the teachings of Franklin in order to modify the display panel taught by Bao. The motivation to combine these analogous arts would have been to provide improved configurations for forming displays and other components in an electronic device (Para. 2-3 of Franklin).

Regarding Claim 2, the combination of Bao and Franklin teaches a third region, which includes a rectilinear edge, when viewed in a plan view, and is adjacent to the first region, wherein, when viewed in a sectional view, a side surface of the third region comprises a center region corresponding to the center region of the side surface of the first region (Figs. 19-20; Para. 66-69 of Franklin; notch 48 may pass through any suitable number of layers in display 14
 
    PNG
    media_image4.png
    245
    441
    media_image4.png
    Greyscale
).

Regarding Claim 3, the combination of Bao and Franklin teaches that the first region and the third region define a concave region of the display panel, when viewed in a plan view (Figs. 19-20; Para. 66-69 of Franklin; notch 48 may pass through any suitable number of layers in display 14

    PNG
    media_image4.png
    245
    441
    media_image4.png
    Greyscale
).

Regarding Claim 4, the combination of Bao and Franklin teaches that when viewed in a sectional view, the side surface of the first region further comprises an upper region, which is provided on the center region, and a lower region, which is provided below the center region, and when viewed in a sectional view, the upper region comprises an inclined line view (Figs. 19-20; Para. 66-69 of Franklin; notch 48 may pass through any suitable number of layers in display 14

    PNG
    media_image2.png
    260
    441
    media_image2.png
    Greyscale
).

Regarding Claim 5, the combination of Bao and Franklin teaches that when viewed in a sectional view, the side surface of the second region further comprises an upper region, which is provided on the center region, and a lower region, which is provided below the center region, and when viewed in a sectional view, the upper region comprises at least a rectilinear line (Figs. 19-20; Para. 66-69 of Franklin; notch 48 may pass through any suitable number of layers in display 14

    PNG
    media_image3.png
    271
    441
    media_image3.png
    Greyscale
).

Regarding Claim 6, the combination of Bao and Franklin teaches that when viewed in a sectional view, the upper region of the side surface of the second region further comprises at least an inclined line, and the rectilinear line of the upper region is provided between the inclined line of the upper region and the curved line of the center region of the second region (Figs. 19-20; Para. 66-69 of Franklin; notch 48 may pass through any suitable number of layers in display 14

    PNG
    media_image3.png
    271
    441
    media_image3.png
    Greyscale
).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622